UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-20203
                         Summary Calendar




                           PAT BULLARD,

                                                Plaintiff-Appellant,

                              VERSUS

                      CITY OF HOUSTON, ET AL,

                                             Defendants-Appellees.



           Appeal from the United States District Court
       For the Southern District of Texas, Houston Division
                           (CA-H-95-762)

                         November 26, 1997



Before DUHÉ, DEMOSS, and DENNIS, Circuit Judges.

PER CURIAM:1

      Plaintiff Pat Bullard (“Bullard”) appears before this Court a

second time2 in his suit alleging retaliatory discharge for the


  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
  2
     His first appearance resulted in our dismissal of his
substantive due process claims under 42 U.S.C. § 1983, our
affirmance of the denial of official immunity under state law with
respect to the state claims, and our conclusion that he had stated
a claim for a violation of his First Amendment rights. Bullard v.
City of Houston, 95 F.3d 48 (5th Cir. 1996).
exercise of his First Amendment rights to testify truthfully in

court and to speak out on a matter of public concern. He now

appeals the summary judgment dismissal of his claims of retaliatory

discharge   against   Harris    County   assistant   district   attorneys

(“ADAs”) John Miles (“Miles”), Baldwin Chin (“Chin”), and Kelly

Colquette (“Colquette”) on grounds of qualified immunity.         Bullard

also appeals the dismissal of his conspiracy claim against the

individual defendants, of his defamation claim against Colquette,

and of his claim against the City of Houston (“Houston”).3            We

affirm.

                                    I.

      Bullard was employed by the Houston Police Department (“HPD”)

as a civilian Police Service Officer (“PSO”).        His primary duties

included interviewing and administering sobriety tests on videotape

to DWI suspects.      Additional duties were to testify at trial,

authenticating the videotapes and presenting his observations made

during the videotaping.        During his employment, Bullard was the

object of several Internal Affairs Division (IAD) investigations.

The investigations pertinent here arose from Bullard’s conduct

relating to two DWI trials.

      In preparation for the first DWI trial at issue (“the Edwards

trial”), ADA Miles met with Bullard to review the videotape Bullard


  3
   All other issues arising from his district court suit that
Bullard has not briefed on appeal are waived.         Franceski v.
Plaquemines Parish School Board, 772 F.2d 197, 199 (5th Cir. 1985).

                                    2
had made of Edwards and Bullard’s expected testimony about the tape

and Edwards’ speech and behavior.                   Miles structured the state’s

presentation      based     upon    what       he    believed      to   be     Bullard’s

observations.     During his testimony, Bullard was either unable or

unwilling to testify as Miles thought he would.                              Because the

prosecution’s case was based on Bullard’s expected but undelivered

testimony, Edwards was acquitted.                    Miles complained to an HPD

supervisor about Bullard’s lack of cooperation with the District

Attorney’s office and his perceived incompetence.                       The supervisor

initiated an IAD investigation.

      Bullard’s conduct at a second DWI trial (“the Smith trial”)

resulted in another IAD investigation.                 Again, Bullard’s testimony

was inconsistent with what he had led the ADAs at pretrial meetings

to   believe    he    would   say.         After       a     discussion      about    this

inconsistency with the ADAs, an HPD officer initiated an IAD

complaint   based      on   Bullard’s      alleged          violation   of    the    HPD’s

Civilian Rules and Regulations (“the Regulations”).

      Following      hearings,     the   HPD        chief    recommended      indefinite

suspension, which was followed by a final decision by the mayor for

termination.         Bullard’s termination was affirmed by the Civil

Service Commission.

                                         II.

      We review a grant of summary judgment de novo pursuant to the

usual standards.       Fed. R. Civ. P. 56(c); Nowlin v. Resolution Trust

Corp., 33 F.3d 498, 502 (1994); Celotex Corp. v. Catrett, 477 U.S.
3
317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257

(1986).      We view the facts and inferences in the light most

favorable to the non-movant.            Faruki v. Parsons S.I.P, Inc., 123
F.3d 315, 318 (5th Cir. 1997).

                                        III.

       The   individual    defendants        moved   for      dismissal    based    on

qualified immunity.       The qualified immunity analysis is a familiar

one.     We first determine whether the plaintiff has alleged the

violation of a constitutional right.             Siegert v. Gilley, 500 U.S.
226, 231 (1991).      If so, we next decide if the right was clearly

established at the time the challenged conduct occurred and whether

the defendant’s conduct was objectively reasonable.                            Hale v.

Townley, 45 F.3d 914, 917 (5th Cir. 1995).

       Bullard alleges that he was discharged in retaliation for his

truthful     testimony    at     the   Edwards   and      Smith      trials.      Trial

testimony is speech protected by the First Amendment. Johnston v.

Harris County Flood Control Dist., 869 F.2d 1565, 1578 (5th Cir.

1989).

       We assume, without deciding, that Bullard has established a

prima facie case of truthful testimony.                    We next decide if an

objectively     reasonable       official      would      have    known    that     the

institution     of   an    IAD    investigation        and     the    submission     of

affidavits     regarding       inconsistencies       in      pre-trial    and     trial

testimony and violations of HPD regulations violated Bullard’s

clearly established First Amendment rights.                  To determine that the

                                         4
defendants are not entitled to qualified immunity, it must be

apparent     that   they     knew    their      conduct     violated      a    clearly

established      right,    not    that,   in    some     sense,   they    were   doing

something wrong.      Foster v. City of Lake Jackson, 28 F.3d 425, 430

(5th Cir. 1994).

        As   a    civilian       employee,      Bullard     was   subject      to     the

Regulations.4        His infractions of these regulations were the

subject of the complaints made by the ADAs that resulted in IAD

investigations and Bullard’s subsequent termination.                     We hold that

their submissions of affidavits upon IAD request could be viewed by

other public officials as objectively reasonable reactions to

Bullard’s    conduct      rather     than      actions     that   clearly      violate

Bullard’s right to give truthful testimony free from the threat of

retaliatory discharge.

      The ADAs’ complaints centered on the inconsistencies between

Bullard’s pretrial statements and his actual testimony.                       The ADAs

reasonably    expected      that    Bullard’s      trial     testimony        would   be

consistent with the information he provided them at the pre-trial

meetings.    In the Edwards trial preparation, by his own admission,

Bullard failed to correct ADA Miles’ understanding that Bullard


  4
   Inter alia, these included (1) having the ability and
willingness to satisfactorily perform assigned duties pertaining to
their jobs; (2) cooperation with all agencies engaged in the
administration of criminal justice and other public departments,
giving aid to each, all aid and information they may be entitled to
receive; and (3) speaking the truth at all times, whether under
oath or not in connection with official duties.

                                          5
agreed that Edwards was “thick-tongued.”5        Although Bullard did not

hesitate in describing Edwards’s physical performance on these

tests,   he   did   not   directly   answer   questions   about   Edwards’s

intoxication.6       He would not articulate for the jury things he

observed about the defendant that indicated intoxication despite

having viewed the videotape at least twice. Bullard indicated only

that there was some “impairment” when asked if a sway on the head

tilt test was indicative of “intoxication.” He then announced that

what he had testified to could be seen on the tape. Underlying

Miles’s affidavit, submitted in response to an IAD request, was his

reasonable expectation that Bullard would be forthright with him,

letting him know at the pre-trial meeting that he thought the

suspect’s performance on some of the tests was inconsistent with a

state of intoxication.

      Bullard’s same lack of candor and forthrightness formed the

basis for a complaint filed with IAD after the Smith trial.            ADAs

Chin and Colquette’s affidavits indicated that Bullard had told


  5
   “I got the feeling that he thought I was going to testify to the
defendant being thick-tongued.”    While on the stand during the
trial when asked if there was anything notable about Edwards’s
speech, Bullard responded “I don’t believe so, sir.” Bullard even
admitted that although it was fair that an attorney know what he,
as a witness, would testify to before putting him on the stand that
he felt no need to tell Miles he disagreed with him. He stated “I
wasn’t going to argue with Mr. Miles. . .I wasn’t going to say
anything.”
  6
   His response was that Edwards did not follow instructions when
asked if the suspect’s heel-to-toe test indicated that he was
“intoxicated.”

                                      6
them during the Smith pre-trial meeting he had not formulated an

opinion about Smith’s intoxication and was not trained to do so.

His cross-examination testimony was that Smith was not “highly

impaired,”7 performed better than the average suspect on sobriety

tests, and performed satisfactorily on the one-leg test.           Chin and

Colquette reasonably expected that Bullard’s trial testimony would

be consistent with the information he provided them at the pre-

trial meeting.    They felt it was not.8

      It is clear that Bullard’s lack of forthrightness and the

apparent inconsistencies in his pre-trial and trial statements

indicate a lack of cooperation with the ADAs who are part of an

agency engaged in the administration of criminal justice.             It is

equally clear from Bullard’s own sworn statement that he did not

give all aid and information the ADAs were entitled to receive to

properly prepare for the DWI trials nor was he willing to do so.

We conclude that it was not objectively unreasonable to submit a

statement to IAD investigators regarding the inconsistencies in

Bullard’s trial testimony and his perceived incompetence.                 The

ADAs, as reasonable government officials, know only that they must

not infringe     on   Bullard’s   free   speech   rights,   but   would   not

  7
   Bullard apparently draws a distinction between intoxication and
impairment. He failed to explain this distinction to the ADAs as
they were formulating their trial strategy and planning for their
witnesses.
  8
     Statements gathered during the IAD investigations of Bullard’s
trial conduct showed a lack of confidence among ADAs in Bullard’s
competence and willingness to cooperate.

                                     7
necessarily know that submission of affidavits upon request would

be prohibited conduct.   See Anderson, 483 U.S. at 640.

      In reaching this conclusion, we note that the district court

found that the individual defendants had no authority to directly

affect Bullard’s employment and acted in their official capacities

to report Bullard’s misconduct and infractions of rules.         We agree

that the actions of these governmental employees were objectively

reasonable, as they followed established IAD procedures for the

investigations of violations.    See Johnston v. City of Houston, 14
F.3d 1056, 1059 (5th Cir. 1994).

      Because Bullard’s claim of retaliatory discharge fails, his

claim of conspiracy to violate his constitutional rights also

fails.   See Hale, 45 F.3d at 920.

      We also affirm the district court’s judgment against Bullard

dismissing his defamation claim against Colquette.         We agree that

as a matter of law, the statements attributed to Colquette are not

defamatory.9   She   plainly   expressed   her   opinion   of   Bullard’s

performance based on her courthouse experiences.           Her statement

that Bullard “generally supports” a defendant’s defense does not




  9
   In her affidavit Colquette swore that it was her opinion based
on discussions with other attorneys and her experiences and
observations of DWI cases that “it is common knowledge amongst
several defense attorneys...that they should not stipulate to the
video-tape whenever Pat Bullard is the P.S.O. because [he]
generally supports their defense.”

                                   8
meet the statutory definition of libel.10

        Colquette’s statements in her affidavit submitted as part of

the IAD investigation are absolutely privileged under state law

when made in the context of a quasi-judicial investigation, such as

that of the IAD.       See Putter v. Anderson, 601 S.W.2d 73 (Tex. App.

- Dallas 1980, writ ref’d n.r.e.).             Additionally, a qualified

privilege attaches to statements made under circumstances in which

any one of several persons having a common interest in a particular

subject     matter   may   reasonably   believe     that   facts   exist    that

another,     sharing    that   common   interest,    is    entitled   to   know.

McDowell v. State, 465 F.2d 1342, 1344-45 (5th Cir. 1971).             Because

Colquette had a common interest with the HPD in insuring the

quality and credibility of a witness responsible for assisting in

the investigation of criminal offenses, only actual malice is

sufficient to overcome this privilege.            Even if she possessed ill

will, Colquette’s statements do not rise to the actual malice

needed to defeat the privilege.         Conticommodity Services v. Ragan,

63 F.3d 438, 442 (5th Cir. 1995), cert. denied, __U.S.             , 116 S. Ct.
1318 (1996), citing Haglar v. Proctor & Gamble, 884 S.W.2d 771


  10
       See Tex. Civ. Prac. & Rem. Code Ann. § 73.001 (Vernon 1986):

             A libel is a defamation expressed in written
             or other graphic form...that tends to injure a
             living person’s reputation and thereby expose
             the person to public hatred, contempt or
             ridicule, or financial injury or to impeach
             any person’s honesty, integrity, virtue, or
             reputation... .

                                        9
(Tex. 1994).

        Bullard complains that the district court granted Houston’s

summary judgment on an issue not raised and without notice.         A

district court may grant summary judgment sua sponte so long as the

losing party was on notice that he had to come forward with all his

evidence.11    Houston’s dismissal was granted on grounds raised by

another defendant, Harris County,12 that Bullard had not shown his

termination resulted from a custom or policy of the political

entity.13    Bullard chose not to respond to the Harris County motion

and presented no evidence of custom or policy, although he sued all

of the individual defendants in their official capacities as well

as the political entities of Harris County and the City of Houston.

        In filing his suit against the public entities, Bullard should

have been aware of the identical elements of proof needed both for

his claims against the county and for his claims against Houston.

The district court did not err in dismissing Bullard’s claim

against Houston on grounds other than those requested by the city.

                                  IV.

        For all of the above reasons, we affirm the summary judgments

granted by the district court.

  11
       Nowlin, 33 F.3d at 504, n.9, citing Celotex, 477 U.S. at 326.
  12
    Harris County was dismissed earlier on a motion for summary
judgment by the U.S. District Court for the Southern District of
Texas, Houston Division, No. H-95-0762 (Feb. 12, 1997).
  13
    See Monell v. Department of Soc. Serv. of City of New York, 436
U.S. 658 (1978); Kentucky v. Graham, 473 U.S. 159, 166 (1985).

                                   10
AFFIRMED.




            11